Case 1:94-cr-
1:94-cr-00375-RCL Document 99 Filed 06/23/20 Page 1 of 8

UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLOMBIA

 

 

 

Lou HOBBS, :
Petitioner, 2 No:94cr 00375-01
Ve
UNITED STATES OF AMERICA,
Respondent. —

 

 

MOTION FOR IMMEDIATE RELEASE OR
RESENTENCING , PURSUANT TO THE
FIRST STEP ACT, SECTION 404 OF
THE. FIRST STEP ACT (2018).

Now comes Lou Hobbs., petitioner, hereinafter, who Respectfully
moves this Honorable Court for his Immediate release or
resentencing under Section 404 of the recently enacted First Step
Act. On December o4, 2018, Congress passed and the President of the
United States, signed into law the First step Act of 2018, pub.L.
No. 115-391, 42 Stat 5194, which made retroactive some provisions
of the fair sentencing act [of 2010, Pub.L. 111-220: 124 Stat

2372).

petitioner is currently serving a Life sentence, for peing
a leader alleged with others members of drug trafficking conspiracy

to possess with intent to distribute Cocaine and Cocaine base in

 

 

 

 
Case 1:94-cr-
4-cr-00375-RCL Document 99 Filed 06/23/20 Page 2 of 8

violation of 21 usc §§§a4i(a) (1); and 846, gai(b)(1)(A)- While
sncearcerated for more then twenty years, petitioner has participated

in numerous Bureau of prison Programs and Educational courses.

Furthermore; petitioner has a 18 USC §3582(c) (2) motion under
amenament 782 (2015), pending before the court. Thus, based upon the
First Step Act and Amendment 782 (also retroactive), petitioner

sentence now ettas for immediate release.
CALLS

STANDARD OF REVIEW

Enacted in 2018, Section 404 of the First Step Act authorizes
retroactive application of Section 2 and 3 of the fair sentencing Act
to defendants who were sentenced for erack cocaine pEeenees committed
prior to August 3; 2010. The falT sentencing Act of 2010, reduced
future statutory penalties for cocaine base offenses in order TO
alleviate the serve sentencing disparity between crack and powder

cocaine.

specifically section 404 of the First step Act permis a Court
that imposed a sentence for 4a covered offense so impose a4 reduced
sentence as 4f section 2 and 3 of the fiar sentence Act of 2010,
were in effect at the time the covered pffense was committed. Nothing
4n this language restricts eligibility to defendants who were only
convicted or 4a singular violation of a federal erviminal statute
whose: penalties were modified by section 2 or 3 of the fair

efendant was convicted of a vyiolation-

ntencing act. 50 long as ad
he penalties were modified

i.e. at least one violation - for which t

aie
Case 1:94-cr-00375-RCL Document 99 Filed 06/23/20 Page 3 of 8

py section 2 or 3 of the act.

Eligibility for relief under the First Step Act thus turns

not on whether 4 conviction, even if it incorporates several

violations of criminal statutes is a covered offense but whether

there is a conviction of a violation of a criminal statute for which

the statutory penalties were modified by section 2 or 3 of the fair

sentencing act. Because the fiar sentencing act modified the penalties

for a crime involving 350° grams ori more of: enack cocaine. that crime

ts a covered offense for purposes of the First Step Act, which

petitioner was sentence under and is eligible for relief.

According to the First Step Act and Amendment 782, petitioner

should be resentenced to time served and immediate release.

“Sas Hold mitted,

 

tdéu Hobbs

F.C.1I., Butner-2
P.O. Box 1500
Butner, N.C. 27509

/-24-20
£.23-20

Jon Neda

 

 

 
Cc ‘94-cr- - ;
ase 1:94-cr-00375-RCL Document 99 Filed 06/23/20 Page 4 of 8
Case 1:94-cr-00375-RCL Document 94 Filed 07/25/17 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. . : Cr. No. 94-375 (RCL)
LOU HOBBS,

- Defendant.

 

UNOPPOSED MOTION TO EXTEND THE DEADLINE
FOR FILING A SUPPLEMENT TO PRO SE MOTION

Mr. Lou Hobbs, the defendant, through undersigned counsel, respectfully moves this
Honorable Court to extend the deadline for filing a supplement to the pro se motion filed by Mr..
Hobbs. In support of this motion, undersigned counsel respectfully submits the following:

1. On August 5, 1997, this Court sentenced Mr. Hobbs to three concurrent sentences.
two life sentences for Count One of Cr. No. 94-375 and Count One of Cr. No. 95-104; and 480 |
months imprisonment for Count Two of Cr. No. 94-375.

2. On October 27, 2016, Mr. Hobbs filed a pro se motion requesting a sentencing
reduction pursuant to 18 U.S.C. § 3582(c). Thereafter, on June 30, 2017, the Probation Office .
filed a memorandum outlining the probation office’s position regarding the pro se filing.

3. On July 10, 2017, this Court ordered that the Federal Defender’s Office respond
within fifteen.days of the order as to whether or not a supplement to the pro se motion will be
filed. After reviewing the records, undersigned counsel needs additional time to gather
documents and confer with Mr. Hobbs about his pro se motion. Therefore, the Federal
Defender’s Office respectfully requests an additional 60 days to decide about the filing ofa

supplemental motion.
Case 1:94-cr-00375-RCL Document 99 Filed 06/23/20 Page 5 of 8

_ UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Vv. “ “3 a Cr. No. .94-375 (RCL)
LOU HOBBS, :
Defendant :

 

DEFENDANTS UNOPPOSED SUPPLEMENT
TO HIS MOTION FOR REDUCTION OF SENTENCE

Comes Now, Lou Hobbs, Defendant, proceeding pro se and herewith files this
Supplement to his prose Motion For Reduction Of Sentence pursuant to 18 U.S.C.

§3582(c). In support therefor he respectfully submits the following.
BACKGROUND

1. On August 5, 1997, this court’ sentenced Mr.,Hébbs: To three coneurrent: sentences:
Two life sentences for count one of @r-94-375 and count one of Cr-95-104 and

480 months imprisonment for count two of Cr-94-375.

2. On October 27, 2016 Mr. Hobbs, filed a pro se motion requesting a sentence
reduction pursuant to 18 U.S.C.§ 3582(c).

3, On July 25, 2017 Mr. Hobbs, through his counsel filed an unopposed motion for
an extension or time to file a supplement to his previously filed motion

requesting a reduction of his sentence pursuant to 18 U.S.C.§ 3582(c).

4. On October 31, 2017, Mr. Hobbs discovered that his counsel formally withdrew
from representation in addition to the fact that his counsel never filed the

requested supplement.
Case 1:94-cr-00375-RCL Document 99 Filed 06/23/20 Page 6 of 8

5. In support of his previously filed motion for reduction of sentence, Mr. Hobbs,

respectfully, submits to this Honorable court the following documents for the,

courts consideration.
EXHIBIT (A) Inmate's education transcript:

6. Mr. Hobbs, respectfully submits that during the period of his incarceration he
has taken and completed hundreds: of hours of education and completed multiple

educational courses as reflected on exhibit: (A).

EXHIBIT (B) Inmate's disciplinary record:

7. Mr. Hobbs, respectfully submits to this court exhibit (B) attached hereto: whew:
Wherein MrviHobbs, has hadyonly minor incidents during his over (23) years of

incarceration as reflected on exhibit (B).

8. Mr. Hobbs humbly and respectfully asks, this court to consider these documented

representations when considering his motion for reduction of sentence.

Therefore, Mr. Hobbs respectfully asks this court to grant his motion for a

reduction of his sentence pursuant to 18 U.S.C.§ 3582(c).

Respecrey Submitted ;

on a

\ §
nok F ay

i _— “4

fom
£.23-28

2 of 2 pages
BUHSS
PAGE 001 OF O01 * TRANSCRIPT
REGISTER NO: 00596-748 NAME..: HOBBS
FORMAT.....: TRANSCRIPT RSP OF: BUH-BUTNER FMC

FACL ASSIGNMENT DESCRIPTION
BUH ESL HAS ENGLISH PROFICIENT
BUH GED HAS

eawemoeew ewe en ewe nr eee en ewe ewe

SUB- FACL DESCRIPTION

BUH MS. REAL ‘ESTATE 2

BUH MS REAL ESTATE

OTV GP REAL ESTATE ACE CLASS

OTV GP IC3 CERT./ OFFICE XP

OTV GP DEALING WITH TENNAGERS

OTV GP DEALING WITH TENNAGERS

OTV GP STEP TRAINING FOR PARENTING

OTV GP CARERER PLANNING W/O*NET ASSESS
OTV GP. MONEY MATTERS: THURS 1-3

OTV GP EDUCATION ORIENTATION - AM
CAA HEALTH ASPECTS OF FAST FOOD.
CAA RPP VICTIM IMPACT

ALM OSHA SAFETY TRAINING ACE CRS
ALM PR STRESS MANAGEMENT ENROLLED
ALM MENTOR PROGRAM ENROLLED

ALM PRE-RELEASE VICTIM IMPACT

ALM SELF AWARENESS CLASS ACE:

ALM ANCIENT EGYPTAIN ACE CLASS
ALM NUTRITION CLASS IN RECREATION
ALM ACE SONG WRITING CLASS IN REC
ALM A.C.E. TYPING .

ALM A.C.E. LIFE SCIENCE COURSE
“ALM . BUSINESS (ACE-EVE/BEG CLASS)
ALM INTERMEDIATE SPAN ACE(THR EVE)
ALM

ACE AFRICAN HISTORY CLASS

Go000

“COMPLETED GED OR HS DIPLOMA

EDUCATION COURSES

EDUCATION INFORMATION .

FUNC: PRT

Cage 1:94-cr-003 73 ROL mt GHMENt I, Filed 06/23120 Page o4 OS 17

09:07:28

START DATE/TIME STOP DATE/TIME
10-03-1997 1227 CURRENT

START DATE
10-25-2017
07-05-2017
06-20-2016
07-09-2011
12-15-2010
12-01-2009
06-19-2009
01-25-2009
11-15-2008
08-15-2008
04-22-2007
08-22-2005
06-06-2005
02-06-2004
01-01-2004

‘01-12-2004

02-14-2002

03-07-2001.

01-20-2000
10-30-1999
07-01-1999
02-24-1395
10-19-1998
10-21-1998
02-23-1998

TRANSACTION SUCCESSFULLY COMPLETED _

10-10-1997 1556 CURRENT

STOP DATE EVNT AC LV HRS

CURRENT
-10-10-2017
12-19-2016
04-27-2012
12-15-2010
12-01-2009
07-31-2009
02-26-2009
12-17-2008
08-15-2008

04-22-2007 -

11-18-2005
08-19-2005
05-09-2004
07-14-2004
02-26-2004
03-28-2002
05-03-2001
04-17-2000
01-07-2000
08-19-1999
04-32-3939
12-23-1998
12-16-1998
04-23-1998

vont odo DD oO

TaAamaANnNaANANNAaAnANaananaagdynan

yodt od UO el

24
20

- 106

16
16
16
30
20

3

3
20
10
48

0

8
14
22
18
20
18
12
24
20
24
Case 1:94-cr-
vase 1:94-cr-00375-RCL Document 99 Filed 06/23/20 Page 8 of 8

BUHYV * INMATE DISCIPLINE DATA el 03-03-2017
PAGE 001 OF 001 * CHRONOLOGICAL DISCIPLINARY RECORD * 09:44:08

REGISTER NO: 00596-748 NAME..: HOBBS, LOU .
FUNCTION. ..: PRT FORMAT: CHRONO LIMIT TO MOS PRIOR TO 03-03-2017

REPORT NUMBER/STATUS. : 2825326 - SANCTIONED INCIDENT DATE/TIME: 03-10-2016 093
UDC HEARING DATE/TIME: 03-14-2016 0940 :
FACL/UDC/CHAIRPERSON . : OTV/ORANGE /DECICCO oo
REPORT REMARKS...---> : GUILTY BASED ON SEC i1 OF THE IR AND INMATES OWN
. ‘ADMISSION OF GUILT
302 MISUSING RUTH MEDICATION - FREQ: 1
LP COMM / 30 DAYS / cs
COMP: LAW: LOSS OF COMMISSARY FOR 30 DAYS

(GOMES TOE cececcacnn tensa egy 0818-2011 1200

REPORT NUMBER/ STATUS. : 2211407 - SANCTIONED INCIDENT DATE/TIME: 08-18-2011 1200
DHO HEARING DATE/TIME: 09-21-2011 1345

FACL/ CHAIRPERSON seer : OTV/BANKS J.M.
REPORT REMARKS....--: : ADMITTED FIGHTING SOLER 17776-014
201 FIGHTING WITH ANOTHER PERSON - FREQ: 1
DS / 30 DAYS /cs/ SUSPENDED 180 DAYS
COMP: LAW: 30 DAYS D/S, SUSPENDED
LP COMM / 5s MONTHS / CS . .
COMP : LAW: 5 MONTHS LOSS OF COMMISSARY
LP OTHER / 2 MONTHS / cs
COMP : LAW: 3 MONTHS LOSS OF TRULINCS E-MAIL

REPORT NUMBER/ STATUS. : 1120975 - SANCTIONED INCIDENT DATE/TIME: 07-07-2003 1855
Upc HEARING DATE/TIME: 07-11-2003 1610 . ,
FACL/UDC/ CHAIRPERSON. : ALM/UNIT 3B/C. MOSER
REPORT REMARKS....--- : 20 HOURS X-DUTY
302 MISUSING RUTH MEDICATION - FREQ: 1
EXTRA DUTY / 10 HouRS / CS
COMP: . LAW: 10 HOURS X-DUTY
305 POSSESSING UNAUTHORIZED ITEM - FREQ: 2
EXTRA DUTY / 10 HouRS ./ CS
COMP: LAW: 10 HOURS X-DUTY

REPORT NUMBER/ STATUS. : 772772 - SANCTIONED INCIDENT DATE/TIME: 04-15-2000 9915
upc HEARING DATE/TIME: 04-18-2000 1010 : :
FACL/UDC/ CHAIRPERSON. : ALM/UNIT 38/STORK
REPORT REMARKS.....--: : 30 DAYS COMMISSARY RESTRICTIONS
307 REFUSING TO OBEY AN ORDER - FREQ: 1
LP OTHER / 30 DAYS / cs
COMP: LAW: 30 DAYS. COMMISSARY REST.

Goo0s TRANSACTION SUCCESSFULLY COMPLETED - CONTINUE’ PROCESSING IF DESIRED

Naren Wa * 38S 44-087
